EXHIBIT32.2 Written Statement of the Chief Financial Officer Pursuant to 18 U.S.C. 1350 Solely for the purposes of complying with 18 U.S.C. 1350, I, the undersigned Principal Executive Officer of Bravo Enterprises Ltd.(the "Company"), hereby certify, based on my knowledge, that the QuarterlyReport on Form 10-Q of the Company for the quarter ended March 31, 2013 (the "Report") fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934andthat information contained inthe Reportfairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 20, 2013 /s/ Matt Kelly Matt Kelly CFO, Director, Secretary & Treasurer
